DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "including but are not limited to" renders the claim indefinite because it is unclear what other limitations besides what is listed are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "including but are not limited to" renders the claim indefinite because it is unclear what other limitations besides what is listed are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by United States Application Publication No. 2018/0217500, hereinafter Nishigaki.
Regarding claim 1, Nishigaki teaches a microarray (paragraph [0102]) having a plurality of addresses (item 15) for measuring the accumulation of reactants and/or products (intended use MPEP § 2114 (II) and is taught in paragraph [0069]), each of the plurality of addresses being surrounded by a flux barrier (item 121), wherein the flux barrier physically limits the accumulation of the reactants and/or products to above the address (figures 9D) and results in a more uniform accumulation of the reactants and/or products over the address (intended use MPEP § 2114 (II) and same properties 2112.01 (I-IV)).
Regarding claim 2, Nishigaki teaches wherein the flux barrier is positioned adjacent to the address (figure 9D).
Regarding claim 3, Nishigaki teaches wherein the flux barrier is realized by one of the following methods or their combinations: a physical insert that acts to recess and surround the addresses and polymeric coatings (paragraph [0073]).
Regarding claim 4, Nishigaki teaches wherein the angle from the sidewall of the flux barrier to the address is 90 degrees (figure 9D).
Regarding claim 6, Nishigaki teaches is fabricated by materials typically used as vessels for chemical and biochemical reactions and analyses, including but are not limited to: plastics (natural/synthetic), semiconductors and composites of all of these (paragraphs [0017] and [0073]).
Regarding claim 7, Nishigaki teaches a microplate having a plurality of wells (the wells formed by item 122 and figure 9D) for measuring the accumulation of reactants and/or products (intended use MPEP § 2114 (II) and is 
Regarding claim 8, Nishigaki teaches wherein the flux barrier is positioned adjacent to the address (figure 9D).
Regarding claim 9, Nishigaki teaches wherein the flux barrier is realized by one of the following methods or their combinations: a physical insert that acts to recess and surround the addresses and polymeric coatings (paragraph [0073]).
Regarding claim 10, Nishigaki teaches wherein the angle from the sidewall of the flux barrier to the address is 90 degrees (figure 9D).
Regarding claim 12, Nishigaki teaches is fabricated by materials typically used as vessels for chemical and biochemical reactions and analyses, including but are not limited to: plastics (natural/synthetic), semiconductors and composites of all of these (paragraphs [0017] and [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki.
Regarding claim 5, Nishigaki teaches all limitations of claim 1; however, Nishigaki is silent as to the ratio of the height of the flux barrier to the size of the address is 1:2 or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum ratio of the height of the flux barrier to the size of the address to a range of 1:2 or greater which would allow for the desired amount of sample on top of the sensor/address (MPEP § 2144.05 (II)).  
Regarding claim 11, Nishigaki teaches all limitations of claim 7; however, Nishigaki is silent as to the ratio of the height of the flux barrier to the size of the address is 1:2 or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum ratio of the height of the flux barrier to the size of the address to a range of 1:2 or greater which would allow for the desired amount of sample on top of the sensor/address (MPEP § 2144.05 (II)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796